Mr. Justice Colcock
delivered the opinion of the court :
I give no opinion on the question as to the authority of the court to change the venue in a capital felony. But, considering the case on the ground of discretion alone, the-court see no reason to reverse the decision.
The fact stated was not of such a character as to produce any improper bias on the minds of those who were subscribers, and the subscription was confined to a very few. The feeling which would induce a wish to see one, charged with a violation of the law, brought to trial, would insui'e an acquittal on the proof of his innocence. But when we eonsider the guards which the law has placed around the accused, it is impossible to- suppose that there was any reason io apprehend that he could not have obtained a fair- trial. He may challenge twenty peremptorily, and for cause an indefinite number.
The district is a large and populous one, and could afford many juries free from all th'e bias which was apprehended. Even in civil cases, the affidavits to induce the exercise of this discretion, are required to be very strong. (2 Johnson’s Cases, 116. 2 Johnson’s Rep. 374. 3 Burrows, 1330.)
The motion is dismissed.
Justices Johnson, Huger, Gantt, Richardson & Noll, concurred.